DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 03 September 2020, the Examiner rejected Claims 8-20 on the grounds of 35 USC 103 (Iwasawa) and 35 USC 112(b).  
In view of the amendments and arguments to Claims 8-20, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a coated chamber component comprising: a chamber component; and a poly-crystalline protective coating comprising thermal sprayed melted yttria powder that has solidified at a surface of the chamber component, the poly- crystalline protective coating comprising cubic yttria and monoclinic yttria, wherein a ratio of cubic yttria to monoclinic yttria ranges between about 1:1 and about 9:1, wherein at least one of the cubic yttria or the monoclinic yttria has a crystallite size of up to about 54 nm, and wherein the poly-crystalline protective coating has a thickness of 50 nm to 1 mm.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to thermal sprayed melted yttria powder that has solidified at a surface of the chamber component, the poly- crystalline protective coating comprising cubic yttria and monoclinic yttria, wherein a ratio of cubic yttria to monoclinic yttria ranges between about 1:1 and about 9:1, wherein at least one of the cubic yttria or the monoclinic yttria has a crystallite size of up to about 54 nm, and wherein the poly-crystalline protective coating has a thickness of 
In regards to Applicant’s Arguments filed on 11/30/2020, Applicant argues that in view of the newly amended claims, Iwasawa does not teach a polycrystalline coating comprising thermal sprayed melted yttria powder that has solidified at a surface of the chamber component, having the claimed ratio of yttria and a thickness of 50 nm to 1 nm (Applicant’s Arguments, Pages 7-8).  Applicant further argues that Iwasawa teaches an aerosol deposition process, and teaches away from thermal spray due to purported lower density, lower plasma resistance, and produce more particles (Applicant’s Arguments, Pages 8-9).
In view of Applicant’s argument, Examiner finds Applicant’s argument persuasive and places the application in condition for allowance.  In particular, as argued by the Applicant, Iwasawa, from which the prior art rejections are based, teaches an aerosol spray deposition process and discusses its advantages over those of other types such as thermal spray.  Therefore, as argued by the Applicant, one of ordinary skill in the art would not expect the process of thermal spray to be used in the product of Iwasawa.  Furthermore, Iwasawa does not teach the claimed range of 50 nm to 1mm.  Applicant has provided sufficient evidence on the record to show that the product of Iwasawa is not prima facie obvious over that of the instant application.
Therefore, Applicant’s argument is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784